Citation Nr: 1340793	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  11-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 through February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2012.  A transcript is of record.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent and credible evidence indicates that tinnitus was incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a); 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he contends initially manifested during his period of active duty service in the Republic of Vietnam in 1969.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board finds that the Veteran currently has tinnitus.  The Veteran reported, during an October 2010 VA examination, that he had recurrent tinnitus and was experiencing it that day.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

Turning next to in-service incurrence of tinnitus, the Board finds that the Veteran's reports of his noise exposure in service and the onset of his current tinnitus are competent and credible.  The Veteran's lay account of his exposure to military noise is consistent with the circumstances of his service.  The Veteran contends that he was frequently exposed to artillery fire without hearing protection while stationed at a Fire Support Base in the Republic of Vietnam, and that his current tinnitus began during that time period.  The Veteran's DD Form 214 documents the Veteran's service with the United States Marine Corps in the Republic of Vietnam during the time period the Veteran described.  Moreover, the Veteran's military occupational specialty (MOS) falls under the category of electronics maintenance, which is rated by the Marines Corps as having a "moderate" probability of hazardous noise exposure.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dept. of Veterans Affairs, Sept. 2, 2010).

The Veteran received a VA audiology examination in October 2010.  The examiner did not contest the Veteran's allegation that he currently had tinnitus.  However, he opined that the Veteran's tinnitus was not caused by or related to service.  He reasoned that there was no evidence documenting complaint of, or treatment for, tinnitus either during or after military service.  

However, as noted above, the Veteran has credibly testified that his tinnitus arose during service.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached in this case.  Accordingly, the benefit of the doubt rule will therefore be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran has alleged exposure to artillery fire in the Republic of Vietnam, 
and VA has conceded his exposure to hazardous noise based on his military occupational specialty (MOS).  The Veteran claims this hazardous noise exposure caused his current bilateral hearing loss.

The October 2010 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and opined that the Veteran's hearing loss was not caused by or related to his military service.  In support of this opinion, the examiner noted that the Veteran's separation examination showed results of 15/15 on a bilateral whisper test, and that the claims file was silent for treatment for hearing loss.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  As a result, the Board finds that an additional VA opinion is necessary.

Additionally, during his hearing, the Veteran testified that he received treatment at Coshocton County Memorial Hospital in Coshocton, Ohio, and through Beltone.  On remand, the Veteran should be given the opportunity to identify any additional providers who have treated him for hearing loss after service, and to complete authorization forms to enable VA to attempt to obtain relevant records from all identified providers.  Relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who treated him for a hearing disorder at any time, and to provide a completed authorization form to enable VA to attempt to obtain relevant records from Coshocton County Memorial Hospital in Coshocton, Ohio, from Beltone, and from any other private providers identified.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain relevant VA treatment records from the Zanesville, Ohio and Grove City, Ohio Community Based Outpatient Clinics dated from 2010 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible and responses received have been associated with the claims file, return the claims file to the October 2010 VA audiological examiner, if available.  The October 2010 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the audiologist should provide an addendum opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not (a 50 percent probability or greater) related to his active service, to include conceded noise exposure therein, and the Veteran's report of subjectively experiencing hearing loss at times during service.  If the examiner still concludes that the current hearing loss is not related to military service, the examiner should explain the medical basis for the conclusion reached, to include an explanation as to why normal audiological findings in service are/are not significant in determining whether current hearing loss disability is related to noise exposure during service.  A rationale for the opinion reached should be provided.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


